DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.


Claim Rejections - 35 USC § 103

2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 4, 6-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hickman et al., US 2014/0340398 A1, in view of Vanek et al., (NPL: “Vanek J. et al. Pack Merger: A 3D Print Volume Optimizer. 2014”), and  in view of Hauswiesner et al., (US-2017/0372515 A1), and in view of McCarthy et al., (US-2017/0165790 A1), and further in view of Koulis et al., (US-2017/0243282 A1)

5. 	As per claim 1, Hickman discloses: A method for processing three dimensional (3D) models (Hickman, Abstract) comprising: 
- categorizing the 3D models into geometrical characteristic categories, each category comprising a plurality of 3D models; (Hickman, [0019], “This disclosure may disclose, inter alia, methods and systems for encoding and compressing three-dimensional (3D) object data models. An example method may include receiving three-dimensional mesh data of an object, and identifying multiple portions of the geometry of the object. For example, multiple portions may be identified based on material properties associated with geometry coordinates of the mesh data. In one example, a group of adjacent geometry coordinates having common material properties may be identified as a given portion. The common material properties may include common material shaders, texture maps, or other types of associated appearance information, for instance.”, and [0028]
- creating a geometrical template corresponding to each category; (Hickman, [0028], “In examples herein, an annotated template of an object in a given classification or category may be generated that includes annotations, and the template may be applied to all objects in the given classification or category to apply the annotations to all objects.”) 

- determining a 3D print label placement for each geometrical template, and - assigning a 3D print label to each 3D model based on the determined label placement; (Hickman, [0028], “In some examples, the semantics and search index 114 may be configured to provide annotations for aspects of the 3D object data models. For instance, an annotation may be provided to label or index aspects of color, texture, shape, appearance, description, function, etc., of an aspect of a 3D object data model. Annotations may be used to label any aspect of an image or 3D object data model, or to provide any type of information. Annotations may be performed manually or automatically. In examples herein, an annotated template of an object in a given classification or category may be generated that includes annotations, and the template may be applied to all objects in the given classification or category to apply the annotations to all objects.”, and [0055], “In one example, the received mesh data may include information identifying geometry coordinates that are associated with given portions. For example, the received mesh data may include geometry coordinates that are labeled with material properties that separate the object into multiple portions based on types of materials.”, also [0005])

6.	Hickman doesn’t expressly disclose:
- assigning a packing position to the 3D models based on their corresponding geometrical template; 

7.	Vanek discloses: 
- assigning a packing position to the 3D models based on their corresponding geometrical template; (Vanek, Page 5, Section: 6. Packing and Merging, and Figure 6.)

8.	Vanek is analogous art with respect to Hickman because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of assigning a packing position to the 3D models based on their corresponding geometrical template, as taught by Vanek into the teaching of Hickman.  The suggestion for doing so would making it more feasible to print larger objects at a reasonable cost. Therefore, it would have been obvious to combine Hickman with Vanek.

9.	Hickman in view Vanek doesn’t expressly disclose:  
the geometrical template comprising geometrical commonalities to the plurality of 3D models of the corresponding category;

10.	Hauswiesner discloses: 
the geometrical template comprising geometrical commonalities to the plurality of 3D models of the corresponding category; (Hauswiesner, [0068], “The most similar garment template model is then automatically aligned to the shape of the piece of garment identified before. Of course, if more than one template model is to be identified, the most similar garment template models are aligned to the shape of the piece of garment identified before. “)

11.	Hauswiesner is analogous art with respect to Hickman in view Vanek because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of that the geometrical template comprising geometrical commonalities to the plurality of 3D models of the corresponding category, as taught by Hauswiesner into the teaching of Hickman in view Vanek. The suggestion for doing so would allow an easy selection of the similar models. Therefore, it would have been obvious to combine Hauswiesner with Hickman in view Vanek.

12.	Hickman in view Vanek, and in view of Hauswiesner doesn’t expressly disclose:

the plurality of 3D models is to be translated into tangible 3D parts for additive printing; 
the geometrical template is to both label and pack an entirety of the 3D models for the additive printing;

13.	McCarthy discloses: 
	the plurality of 3D models is to be translated into tangible 3D parts for additive printing. (McCarthy, [0095],” The approaches for generating the three-dimensional models described herein may be used for building various tangible structures and surfaces, specifically structures and surfaces for medical implants. Upon completion of a CAD model including the porous geometries and any solid geometries that may be connected to the porous geometries, an intended physical structure may be formed directly onto a substrate using a layered additive manufacturing process… ”)

14.	McCarthy is analogous art with respect to Hickman in view Vanek and in view of Hauswiesner because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of that the plurality of 3D models is to be translated into tangible 3D parts for additive printing, as taught by McCarthy into the teaching of Hickman in view of Vanek.  The suggestion for doing so would create flexible structures which still provide mechanical strength to resist tensile and compressive forces. Therefore, it would have been obvious to combine McCarthy with Hickman in view of Vanek and in view of Hauswiesner.

15.	Hickman in view Vanek, and in view of Hauswiesner, and further in view of McCarthy doesn’t expressly disclose:
the geometrical template is to both label and pack an entirety of the 3D models for the additive printing;

16.	Koulis discloses: 
the geometrical template is to both label and pack an entirety of the 3D models for the additive printing; (Koulis, [0092], “Preferably, the 3D printing file includes electronic instructions or code adapted to allow a 3D printer to print 3D objects including labels and packages for use with the system.”)

17.	Koulis is analogous art with respect to Hickman in view Vanek and in view of Hauswiesner and further in view of McCarthy because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of that the geometrical template is to both label and pack an entirety of the 3D models for the additive printing, as taught by Koulis into the teaching of Hickman in view of Vanek and further in view of McCarthy.  The suggestion for doing so would provide instructions to print a three-dimensional package or label in an efficient and cost effective manner. Therefore, it would have been obvious to combine McCarthy with Hickman in view of Vanek and in view of Hauswiesner, and further in view of McCarthy.

18. 	As per claim 3, Hickman in view Vanek, in view of Hauswiesner, and in view of McCarthy, and further in view of Koulis discloses: A method according to claim 1, whereby assigning a packing position comprises defining a packing priority for each 3D model, whereby 3D models categorized in the same category are assigned a higher packing priority to be packed together than 3D models categorized in different categories. (Vanek, Page 6, Sub-Section: 6.1 Height field-based packing Merging, and Figure 6.)

19. 	As per claim 4, Hickman in view Vanek, in view of Hauswiesner, and in view of McCarthy, and further in view of Koulis discloses: A method according to claim 1, whereby the number of categorized 3D models is an order of magnitude higher than the number of categories.  (Vanek, Page 6, Sub-Section: 6.1 Height field-based packing Merging, and Figure 6.)

20. 	As per claim 6, Hickman in view Vanek, in view of Hauswiesner, and in view of McCarthy, and further in view of Koulis discloses: A method according to claim 1, whereby geometrical characteristic categories are based on a 3D model shape. (Hickman, [0028], “the semantics and search index 114 may be configured to provide annotations for aspects of the 3D object data models. For instance, an annotation may be provided to label or index aspects of color, texture, shape, appearance, description, function, etc., of an aspect of a 3D object data model. Annotations may be used to label any aspect of an image or 3D object data model, or to provide any type of information. Annotations may be performed manually or automatically. In examples herein, an annotated template of an object in a given classification or category may be generated that includes annotations, and the template may be applied to all objects in the given classification or category to apply the annotations to all objects.”)

21. 	As per claim 7, Hickman in view Vanek, in view of Hauswiesner, and in view of McCarthy, and further in view of Koulis discloses: A method according to claim 1, whereby geometrical characteristic categories are based on a 3D model size. . (Hickman, [0049], “In some examples, data associated with a 3D object model may be sorted by material and divided into portions to be loaded as fragments and reassembled in portions by the client device.”)

22. 	As per claim 8, A method according to claim 1, whereby determining 3D print a label placement for each template comprises identifying a region of the template having a curvature more reduced than the curvature of other regions of the template.  (Hickman, [0052], “For example, the information specifying a material type can be used as input to a shader library that provides the appropriate shader program, and the appearance attributes may be lighting values, texture coordinates, and or colors that are provided as inputs for a material shader. In another instance, the material properties associated with the geometry coordinates may be texture maps, such as diffuse maps, bump maps, opacity maps, glow maps, or specular maps.”)

23.	As per claim 9, Hickman in view Vanek, in view of Hauswiesner, and in view of McCarthy, and further in view of Koulis discloses: A method according to claim 1 comprising using a 3D printing system to print the 3D models packed and labelled according to the labelling and packing assignments to obtain corresponding printed parts. (Vanek, Pages 7, and 8, Sub-Section: 7.1).

24.	As per claim 10, Hickman in view Vanek, and in view of Hauswiesner discloses:  A method according to claim 1, whereby each label comprises alphanumerical information specific to each 3D model. (Hickman, [0028], “For instance, an annotation may be provided to label or index aspects of color, texture, shape, appearance, description, function, etc., of an aspect of a 3D object data model.”)

25. 	As per claim 13, Hickman in view Vanek, in view of Hauswiesner, and in view of McCarthy, and further in view of Koulis discloses: The apparatus according to claim 12, whereby the label placement region is determined based on the region as modified by the designer. (Hickman, [0028], “In some examples, the semantics and search index 114 may be configured to provide annotations for aspects of the 3D object data models. For instance, an annotation may be provided to label or index aspects of color, texture, shape, appearance, description, function, etc., of an aspect of a 3D object data model. Annotations may be used to label any aspect of an image or 3D object data model, or to provide any type of information. Annotations may be performed manually or automatically. In examples herein, an annotated template of an object in a given classification or category may be generated that includes annotations, and the template may be applied to all objects in the given classification or category to apply the annotations to all objects.”)

26.	Claims 11, and 14, which are similar in scope to claim 1, thus rejected under the same rationale.

27.	Claim 15, which is similar in scope to claim 13, thus rejected under the same rationale.

28.	Claims 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hickman et al., US 2014/0340398 A1, and in view of Vanek et al., (NPL: “Vanek J. et al. Pack Merger: A 3D Print Volume Optimizer. 2014”), and in view of Hauswiesner et al., (US-2017/0372515 A1), in view of Hauswiesner et al., (US-2017/0372515 A1), in view of McCarthy et al., (US-2017/0165790 A1), and in view of Koulis et al., (US-2017/0243282 A1), and further in view of Asente et al., US 2017/0169340 A1.

29.	As per claim 2, Hickman in view Vanek, in view of Hauswiesner, and in view of McCarthy, and further in view of Koulis discloses: A method according to claim 1, (See rejection of claim 1 above.)

30.	Hickman in view Vanek, in view of Hauswiesner, and in view of McCarthy, and further in view of Koulis doesn’ t expressly disclose: determining a 3D print label placement comprises generating a recommendation for a label placement using a machine learning method, providing the generated recommendation to a designer, and modifying the machine learning method if the recommendation is modified by the designer.  

31.	Asente discloses: determining a label placement comprises generating a recommendation for a label placement using a machine learning method, providing the generated recommendation to a designer, and modifying the machine learning method if the recommendation is modified by the designer. (Asente, [0010], “In particular, one or more embodiments train the model by detecting design characteristics (e.g., design elements, composition, density, etc.) in different regions of a training object from the set of training objects, and generating state values for the regions based on the detected design characteristics. By generating state values for various regions of each training object in a set of training objects, one or more embodiments provide a sequence-based machine-learning model capable of identifying compatible design characteristics to apply to one or more regions of a new object.”)

32.	Asente is analogous art with respect to Hickman in view Vanek, in view of Hauswiesner, and in view of McCarthy, and further in view of Koulis because they are from the same field of endeavor, namely image processing.  At the time the application was filed , it would have been obvious to a person of ordinary skill in the art to include the process of installing the processes of determining a label placement comprises generating a recommendation for a label placement using a machine learning method, providing the generated recommendation to a designer, and modifying the machine learning method if the recommendation is modified by the designer, as taught by Hickman in view Vanek, in view of Hauswiesner, and in view of McCarthy, and further in view of Koulis.  The suggestion for doing so would improve a user's ability to produce a quality overall design. Therefore, it would have been obvious to combine Asente with Hickman in view Vanek, in view of Hauswiesner, and in view of McCarthy, and further in view of Koulis.

33.	Claim 12, which is similar in scope to claim 2, thus rejected under the same rationale.

Response to Arguments

34.	Applicant’s arguments with respect to claims 1-4, and 6-15 filed 11/21/2022 have been considered but are moot because. Applicant submitted new amended claims. Accordingly, new grounds of rejection are set forth above. The new grounds of rejection conclusion have been necessitated by Applicant's amendments to the claims.

Conclusion 

35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619